Title: From James Madison to Henry Hill, 3 May 1808
From: Madison, James
To: Hill, Henry



Sir,
Department of State, May 3d. 1808.

It is proper to apprize you that the President has it in view to Commission you as Consul for St. Salvador in the Brasils, and that you should apply in person to the Government at Rio Janeiro, for its sanction to the appointment.  To the latter place a passage for you will be provided, and the arrangement communicated as soon as it shall be made.  The Vessel on its return from Rio Janeiro, will leave you, if so authorised by the Prince Regent, at St. Salvador.  Your Commission and instructions will be forwarded at a very early day.  In the mean time this notice will engage you in the necessary preparations, in case the intentions of the President be acceptable.  You will oblige me by letting me know your decision and the shortest time within which you will be able to embark from New York for the proposed destination.  I have the Honor to be, Very Respectfully Sir, Your Obt. Servt.

James Madison

